 

EXHIBIT 10.45

NON-QUALIFIED STOCK OPTION GRANT NOTICE

PURSUANT TO THE

GRUBHUB INC. 2015 LONG-TERM INCENTIVE PLAN

 

 

Pursuant to the GrubHub Inc. 2015 Long-Term Incentive Plan, as amended from time
to time (the “Plan”), GrubHub Inc., a Delaware corporation (the “Company”)
hereby grants to the Participant, effective on the Grant Date, a Non-Qualified
Stock Option to purchase a number of shares of Common Stock of the Company at
the Per Share Exercise Price (the details of which are specified below), subject
to the terms and conditions of the Plan and the Non-Qualified Stock Option
Agreement attached hereto as Exhibit A (both of which are incorporated by
reference herein). Any capitalized terms not defined herein shall have the
meaning ascribed to them in the Plan.

 

Participant:

 

 

 

Grant Date:

 

 

 

Expiration Date:

 

 

 

Per Share Exercise Price:

$

 

 

Number of Shares subject to this Option:

 

 

 

Vesting Schedule:

The shares subject to this Option shall vest as follows:

 

Vesting Date

 

Number of Shares

[●]

 

[●]

 

 

 

--------------------------------------------------------------------------------

 

Exhibit A

NON-QUALIFIED STOCK OPTION AWARD AGREEMENT

 

 

WHEREAS, this Non-Qualified Stock Option Award Agreement, which is attached to
the Non-Qualified Stock Option Grant Notice (the “Grant Notice” and this
Non-Qualified Stock Option Award Agreement shall be referred to collectively as
the “Agreement”), has been entered into effective on the Grant Date specified in
the Grant Notice, by and between GrubHub Inc., a Delaware corporation (the
“Company”) and the Participant specified in the Grant Notice, pursuant to the
GrubHub Inc. 2015 Long-Term Incentive Plan, as in effect and as amended from
time to time (the “Plan”); and

 

WHEREAS, the Committee has determined that it would be in the best interests of
the Company to grant to the Participant a Non-Qualified Stock Option to purchase
the number of shares of Common Stock indicated in the Grant Notice, subject to
the vesting schedule set forth in the Grant Notice and all other terms and
conditions set forth under the Plan and this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:

 

1.Incorporation By Reference; Plan Document Receipt. This Agreement is subject
in all respects to the terms and provisions of the Plan (including, without
limitation, any amendments thereto adopted at any time and from time to time
unless such amendments are expressly intended not to apply to the Award provided
hereunder), all of which terms and provisions are made a part of and
incorporated into this Agreement as if they were each expressly set forth
herein. Any capitalized term not defined in this Agreement shall have the same
meaning as is ascribed thereto in the Plan. The Participant hereby acknowledges
receipt of a true copy of the Plan and also acknowledges that the Participant
has read the Plan carefully and fully understands its content. In the event of
any conflict between the terms of this Agreement and the terms of the Plan, the
terms of the Plan shall control. No part of the Option granted hereby is
intended to qualify as an “incentive stock option” under Section 422 of the
Code.

 

2.Grant of Option.  The Company hereby grants to the Participant, as of  the
Grant Date specified in the Grant Notice, a Non-Qualified Stock Option (the
“Option”) to acquire from the Company at the Per Share Exercise Price specified
in the Grant Notice, the aggregate number of shares of Common Stock specified in
the Grant Notice (the “Option Shares”). Except as otherwise provided by the
Plan, the Participant agrees and understands that nothing contained in this
Agreement provides, or is intended to provide, the Participant with any
protection against potential future dilution of the Participant’s interest in
the Company for any reason. The Participant shall have no rights as a
stockholder with respect to any shares of Common Stock covered by the Option
unless and until the Participant has become the holder of record of such shares,
and no adjustments shall be made for dividends in cash or other property,
distributions or other rights in respect of any such shares, except as otherwise
specifically provided for in the Plan or this Agreement.

 

--------------------------------------------------------------------------------

 

3.Vesting and Exercise. 

 

(a)Vesting. Subject to the provisions of Sections 3(b) and 3(c) hereof, the
Option shall vest and become exercisable as set forth in the Grant Notice,
provided that the Participant has not incurred a Termination prior to each such
vesting date. There shall be no proportionate or partial vesting in the periods
prior to each vesting date and all vesting shall occur only on the appropriate
vesting date, subject to the Participant’s continued service with the Company or
any of its Subsidiaries on each applicable vesting date. Upon expiration of the
Option pursuant to Section 3(d) hereof, the Option shall be cancelled and no
longer exercisable.

 

(b)Committee Discretion to Accelerate Vesting. Notwithstanding the foregoing,
the Committee may, in its sole discretion, provide for accelerated vesting of
the  Option at any time and for any reason.

 

(c)Change in Control. In the event of a Change in Control, any unvested Options
shall be treated as set forth in Article XII of the Plan.

 

(d)Expiration. Unless earlier terminated in accordance with the terms and
provisions of the Plan and/or this Agreement, all portions of the Option
(whether vested or not vested) shall expire and shall no longer be exercisable
on the expiration date set forth in the Grant Notice.

 

4.Termination. Subject to the terms of the Plan and this Agreement, the Option,
to the extent vested at the time of the Participant’s Termination, shall remain
exercisable as follows:

 

(a)Termination due to Death or Disability. In the event of the Participant’s
Termination by reason of death or Disability, the vested portion of the Option
shall remain exercisable until the earlier of (i) one (1) year from the date of
such Termination, and (ii) the expiration of the stated term of the Option
pursuant to Section 3(d) hereof; provided, however, that in the case of a
Termination due to Disability, if the Participant dies within such one (1) year
exercise period, any unexercised Option held by the Participant shall thereafter
be exercisable by the legal representative of the Participant’s estate, to the
extent to which it was exercisable at the time of death, for a period of one (1)
year from the date of death, but in no event beyond the expiration of the stated
term of the Option pursuant to Section 3(d) hereof.

 

(b)Involuntary Termination Without Cause. In the event of the Participant’s
involuntary Termination by the Company without Cause, the vested portion of the
Option shall remain exercisable until the earlier of (i) ninety (90) days from
the date of such Termination, and

(ii) the expiration of the stated term of the Option pursuant to Section 3(d)
hereof.

 

(c)Voluntary Resignation. In the event of the Participant’s voluntary
Termination (other than a voluntary Termination described in Section 4(d)
hereof), the vested portion of the Option shall remain exercisable until the
earlier of (i) ninety (90) days from the date of such Termination, and (ii) the
expiration of the stated term of the Option pursuant to Section 3(d) hereof.

 

2

--------------------------------------------------------------------------------

 

(d)Termination for Cause. In the event of the Participant’s Termination for
Cause or in the event of the Participant’s voluntary Termination (as provided in
Section 4(c) hereof) after an event that would be grounds for a Termination for
Cause, the Participant’s entire Option (whether or not vested) shall terminate
and expire upon such Termination. 

 

(e)Treatment of Unvested Options upon Termination. Any portion of the Option
that is not vested as of the date of the Participant’s Termination for any
reason shall terminate and expire as of the date of such Termination.

 

(f)Treatment of Unexercised Options. Any portion of the vested Options that are
not exercised within the time period specified in this Section shall terminate
and expire.

 

5.Method of Exercise and Payment. Subject to Section 8 hereof, to the extent
that the Option has become vested and exercisable with respect to a number of
shares of Common Stock as provided herein, the Option may thereafter be
exercised by the Participant, in whole or in part, at any time or from time to
time prior to the expiration of the Option in such manner as may be provided via
the Internet website maintained by the Company’s third-party Plan administrator,
or as otherwise provided by the Committee, in each case, in accordance with
Sections 6.3(c) and 6.3(d) of the Plan and conditioned upon the payment in full
of the Per Share Exercise Price specified in the Grant Notice multiplied by the
number of shares of Common Stock underlying the portion of the Option exercised.
The delivery of Option Shares upon the exercise of the Option, and all Option
Shares so delivered, shall be subject to the restrictions and conditions set
forth in the Plan.

 

6.Non-Transferability. The Option issued under this Agreement and the Plan, and
any rights and interests with respect thereto, shall not be sold, exchanged,
transferred, assigned or otherwise disposed of in any way by the Participant (or
any beneficiary of the Participant), other than by testamentary disposition by
the Participant or the laws of descent and distribution.  Notwithstanding the
foregoing, the Committee may, in its sole discretion, permit  the Option to be
Transferred to a Family Member for no value, provided that such Transfer shall
only be valid upon execution of a written instrument in form and substance
acceptable to the Committee in its sole discretion evidencing such Transfer and
the transferee’s acceptance thereof, signed by the Participant and the
transferee, and provided further that the Option may  not be subsequently
Transferred other than by will or by the laws of descent and distribution or  to
another Family Member (as permitted by the Committee in its sole discretion) in
accordance with the terms of the Plan and this Agreement, and shall in any event
at all times remain subject to the terms of the Plan and this Agreement. Any
attempt to sell, exchange, transfer, assign, pledge, encumber or otherwise
dispose of or hypothecate in any way the Option, or the levy of any execution,
attachment or similar legal process upon the Option, contrary to the terms and
provisions of this Agreement and/or the Plan shall be null and void and without
legal force or effect.

 

7.Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to the choice
of law principles thereof.

 

3

--------------------------------------------------------------------------------

 

8.Withholding of Tax. The Company shall have the power and the right to deduct
or withhold, or require the Participant to remit to the Company, an amount
sufficient to satisfy any federal, state, local and foreign taxes of any kind
(including, but not limited to, the Participant’s FICA and SDI obligations)
which the Company, in its sole discretion, deems necessary to be withheld or
remitted to comply with the Code and/or any other applicable law, rule or
regulation with respect to the Option and, if the Participant fails to do so,
the Company may otherwise refuse to issue or transfer any shares of Common Stock
otherwise required to be issued pursuant to this Agreement. Any minimum
statutorily required withholding obligation with regard to the Participant may
be satisfied by reducing the amount of cash or shares of Common Stock otherwise
deliverable upon exercise of the Option. 

 

9.Securities Representations. This Agreement is being entered into by the
Company in reliance upon the following express representations and warranties of
the Participant.  The Participant hereby acknowledges, represents and warrants
that:

 

(a)The Participant has been advised that the Participant may be an “affiliate”
within the meaning of Rule 144 under the Securities Act, and in this connection,
the Company is relying in part on the Participant’s representations set forth in
this Section 9.

 

(b)If the Participant is deemed an affiliate within the meaning of Rule 144 of
the Securities Act, the shares of Common Stock issuable hereunder must be held
indefinitely unless an exemption from any applicable resale restrictions is
available or the Company files an additional registration statement (or a
“re-offer prospectus”) with regard to such shares of Common Stock. For clarity,
the Company is under no obligation to register such shares of Common Stock (or
to file a “re-offer prospectus”).

 

(c)If the Participant is deemed an affiliate within the meaning of Rule 144 of
the Securities Act, the Participant understands that: (i) the exemption from
registration under Rule 144 will not be available unless (A) a public trading
market then exists for the Common Stock of the Company, (B) adequate information
concerning the Company is then available to  the public, and (C) other terms and
conditions of Rule 144 or any exemption therefrom are complied with; and (ii)
any sale of the shares of Common Stock issuable hereunder may be made only in
limited amounts in accordance with the terms and conditions of Rule 144 or any
exemption therefrom.

 

10.Entire Agreement; Amendment. This Agreement, together with the Plan, contains
the entire agreement between the parties hereto with respect to the subject
matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter. The Committee shall have the right, in its sole discretion, to
modify or amend this Agreement from time to time in accordance with and as
provided in the Plan. This Agreement may also be modified or amended by a
writing signed by both the Company and the Participant. The Company shall give
written notice to the Participant of any such modification or amendment of this
Agreement as soon as practicable after the adoption thereof.

 

11.Notices. Any notice hereunder by the Participant shall be given to the
Company in writing or electronically and such notice shall be deemed duly given
only upon receipt thereof by the General Counsel of the Company. Any notice
hereunder by the Company shall be

 

4

--------------------------------------------------------------------------------

 

given to the Participant in writing or electronically and such notice shall be
deemed duly given only upon receipt thereof at such address/email address as the
Participant may have on file with the Company. 

 

12.No Right to Employment. Any questions as to whether and when there has been a
Termination and the cause of such Termination shall be determined in the sole
discretion of the Committee. Nothing in this Agreement shall interfere with or
limit in any way the right of the Company, its Subsidiaries or its Affiliates to
terminate the Participant’s employment or service at any time, for any reason
and with or without Cause.

 

13.Transfer of Personal Data. The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Subsidiary) of
any personal data information related to the Option awarded under this Agreement
for legitimate business purposes (including, without limitation, the
administration of the Plan). This authorization and consent is freely given by
the Participant.

 

14.Compliance with Laws. The issuance of the Option (and the Option Shares upon
exercise of the Option) pursuant to this Agreement shall be subject to, and
shall comply with, any applicable requirements of any foreign and U.S. federal
and state securities laws, rules and regulations (including, without limitation,
the provisions of the Securities Act,  the Exchange Act and in each case any
respective rules and regulations promulgated thereunder) and any other law, rule
or regulation or exchange requirement applicable thereto. The Company shall not
be obligated to issue the Option or any of the Option Shares pursuant to this
Agreement if any such issuance would violate any such requirements.

 

15.Section 409A. Notwithstanding anything herein or in the Plan to the contrary,
this Agreement is intended to comply with, or be exempt from, Section 409A of
the Code and shall be construed and interpreted in a manner that is consistent
with the requirements for avoiding additional taxes or penalties under Section
409A of the Code. Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this Agreement
comply with Section 409A of the Code and in no event shall the Company be liable
for all or any portion of any taxes, penalties, interest or other expenses that
may be incurred by the Participant on account of non-compliance with Section
409A of the Code.

 

16.Binding Agreement; Assignment. This Agreement shall inure to the benefit of,
be binding upon, and be enforceable by the Company and its successors and
assigns. The Participant shall not assign (except in accordance with Section 6
hereof) any part of this Agreement without the prior express written consent of
the Company.

 

17.Headings. The titles and headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of this Agreement.

 

18.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.

 

5

--------------------------------------------------------------------------------

 

19.Further Assurances. Each party hereto shall do and perform (or shall cause to
be done and performed) all such further acts and shall execute and deliver all
such other agreements, certificates, instruments and documents as either party
reasonably may request in order to carry out the intent and accomplish the
purposes of this Agreement and the Plan and the consummation of the transactions
contemplated thereunder. 

 

20.Severability. The invalidity or unenforceability of any provisions of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.

 

21.No Right to Damages.  No Participant shall have the right to bring a claim or
to receive damages if such Participant is required to forfeit the Options
granted hereunder, or the Option Shares, for any reason. The loss of existing
potential profit in Awards will not constitute an element of damages in the
event of Termination for any reason, even if such Termination is in violation of
an obligation of the Company or its Affiliates to the Participant.

 

22.No Right to Damages.  No Participant shall have the right to bring a  claim
or to receive damages if such Participant is required to exercise the vested
portion of the Option within the applicable time period specified in Section 4
hereof, or if any portion of the Option is cancelled or expires unexercised. The
loss of existing potential profit in Awards will not constitute an element of
damages in the event of Termination for any reason, even if such Termination is
in violation of an obligation of the Company or its Affiliates to you.

 

23.Acquired Rights. The Participant acknowledges and agrees that: (a) the
Company may terminate or amend the Plan at any time; (b) the award of the Option
made under this Agreement is completely independent of any other award or grant
and is made at the sole discretion of the Company; (c) no past grants or awards
(including, without limitation, the Option awarded hereunder) give the
Participant any right to any grants or awards in the future whatsoever; and (d)
any benefits granted under this Agreement are not part of the Participant’s
ordinary salary, and shall not be considered as part of such salary in the event
of severance, redundancy or resignation.

 

6